Motion Granted, Appeal Dismissed, and Memorandum Opinion filed January
25, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00518-CV

          JENNIFER MELINDA GARDNER BRATTON, Appellant

                                          v.

                          MARK BRATTON, Appellee

                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-12677


                          MEMORANDUM OPINION

      This is an appeal from a final order signed August 13, 2021. On December
31, 2021, appellant filed a motion to voluntarily dismiss the appeal. See Tex. R. App.
P. 42.1(a). The motion is granted, and the appeal is dismissed.



                                   PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.